      Case 6:21-cv-00144-ADA Document 12 Filed 04/07/21 Page 1 of 1

          CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY


                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTER DISTRICT OF TEXAS
                            WACO DIVISION

THERMOLIFE INTERNATIONAL, LLC,      §
                                    §
          Plaintiff,                §
                                    §
                                           Civil Action No. 6:21-cv-00144
v.                                  §
                                    §
                                               Jury Trial Demanded
HUMAN POWER OF N COMPANY, d/b/a     §
HUMANN, f/k/a NEOGENIS LABS, INC,   §
                                    §
          Defendant.                §



 EMERGENCY APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
    ANTI-INTERFERENCE INJUNCTION RELATED TO THERMOLIFE’S
   APPLICATION FOR EXTRA-JUDICIAL ADJUDICATION OF ITS PATENT
                     INFRINGEMENT CLAIMS




                           Exhibits
